Citation Nr: 1530405	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-32 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a headache disability, to include migraines, to include as secondary to a service-connected mood disorder and/or as a consequence of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, C.R., and D.H.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from August 1965 to August 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Travel Board hearing in April 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current headache disability is causally related to active service, either directly or as due to presumed exposure to herbicides in the Republic of Vietnam.  Alternatively, the Veteran asserts that his headaches were caused, or aggravated beyond the natural progression of the disease process, by a service-connected mood disorder.  

At the outset, during his Travel Board hearing with the undersigned, the Veteran made allegations that he had treatment with VA for headaches many years ago.  Specifically, he alleged that in 1990, he had treatment in VA facilities in Colorado and South Dakota.  Upon review of the record, it is also noted that the Veteran specifically alleged treatment at an Allegiance, Nebraska VA outpatient clinic between 1975 and 1976, as well as treatment in the Hot Springs, South Dakota VA outpatient clinic in the same years.  VA attempted to secure these records by contacting the South Dakota facility, and it was noted that all paper records were transferred to the VA Medical Center (VAMC) in Denver.  That is, it was determined that while the older paper records were not readily available at the facility queried, that there is a paper archive which was dispatched to Denver.  It isn't readily apparent as to if the Denver VAMC was contacted to determine if the alleged treatment records for the Veteran were available.  As records held in federal custody are considered to be constructively part of the record, efforts should be made to see if VA treatment records, from Nebraska, South Dakota, and Colorado facilities from 1975 to 1976, and from 1990 forward, are present, and if so, they should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded a VA examination in February 2015, purportedly to address the etiology of his headache disorder.  The examining VA physician's assistant (PA) noted that the Veteran experienced migraine headaches; however, she offered a conclusion that it was not at least as likely as not that the headaches were caused by mood disorder.  As a rationale, the PA explained that she couldn't find an opinion supportive of the Veteran's contentions "in the records."  She further went on to state that the Veteran didn't state that he experienced headaches co-morbidly with his depression and anxiety symptoms.  No opinion was offered with respect to alleged direct service connection, and also, the examiner didn't address any potential aggravating relationship between service-connected psychiatric disablement and current headaches.  

Migraine headache disablements, or any type of chronic headaches, are not among the disorders subject to presumptive service connection as due to herbicide exposure in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  The Veteran does have Vietnam service; however, as his headaches are not listed in the regulatory scheme as being subject to presumptive service connection, he cannot gain service connection solely on those grounds.  Nonetheless, the Veteran has alleged that he experienced headaches while in active service, and he has stated his belief that the headaches were caused by herbicide exposure on a direct basis.  

When VA undertakes the duty to examine a Veteran in the context of a claim for compensation, it must ensure that such examination is adequate.  The February 2015 examiner addressed only one theory of entitlement, and with respect to the addressed secondary theory, failed to address aggravation.  Further, the basis of the negative opinion was, essentially, that the PA could not find a secondary association made in the contents of evidentiary record.  The Veteran has, in the record, made allegations of experiencing headaches as a consequence of his depression, and this was not expounded upon by the examiner.  Essentially, the Board determines that the 2015 VA opinion is incomplete and cursory in nature, and as such, it is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). Accordingly, the case must be remanded for remedial development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VAMC in Denver and determine if archived paper records exist for the Veteran from Colorado, South Dakota, and Nebraska outpatient clinics between 1975 and 1976.  Additionally, any archived electronic or paper records from Colorado and South Dakota outpatient facilities dating from 1990 forward should also be obtained.  Should no records be located after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a VA neurological examination with a physician (Doctor of Medicine or Doctor of Osteopathic Medicine) for the purposes of determining the etiology of migraine headaches.  In this regard, the examiner is asked to review the claims folder, to include any newly obtained VA medical records, and to determine as to if it is at least as likely as not (50 percent probability or greater) that current migrans were caused during active military service, to include as a result of exposure to herbicides in Vietnam.  Further, the examiner should also opine as to if it is at least as likely as not that current migraines were caused, or aggravated beyond the natural progression of the disease process, by a service-connected mood disorder.  Rationales must accompany all conclusions offered in the narrative portion of the examination report.  The mere lack of documentation in service treatment records is not, in itself, a sufficient basis on which to form an opinion.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim on a de novo basis.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




